Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 06/03/2021.
Claims 1-5, 8-15 and 21-25 are under examination.


Allowable Subject Matter
Claims 1-5, 8-15 and 21-25 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 06/03/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20170012870 A1		INTELLIGENT WIDE AREA NETWORK (IWAN)
US 20190109729 A1		FACILITATING COMMUNICATIONS BETWEEN VIRTUAL PRIVATE CLOUDS HOSTED BY DIFFERENT CLOUD PROVIDERS
US 20190089620 A1		Selective Route Exporting Using Source Type
US 20180063086 A1		MANAGED FORWARDING ELEMENT EXECUTING IN PUBLIC CLOUD DATA COMPUTE NODE WITHOUT OVERLAY NETWORK
US 10439877 B2		Systems and methods for enabling wide area multicast domain name system
US 20160211988 A1		RENDERING NETWORK POLICY AND MONITORING COMPLIANCE
US 20190245830 A1		APPLICATION-AWARE FIREWALL POLICY ENFORCEMENT BY DATA CENTER CONTROLLER
US 9674108 B1		Hub-and-spoke connection architecture
US 10313225 B1		Scalable routing service


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431